GLADNEY, Judge.
This action is for the recovery of damages arising from an automobile collision which occurred as plaintiff Joseph Schultz was attempting to turn right into a private driveway when the vehicle he was driving was struck from the rear by a station wagon owned by Wray Ford, Inc. and driven by Ira Jordan. From a judgment rejecting their demands plaintiffs have appealed.
The case presents for resolution the question of whether plaintiffs have proven their case by a preponderance of the evidence. The two drivers were the only eyewitnesses to the accident.
Schultz testfied that while driving south on Market Street in Shreveport on March 16, 1964 at a rate of speed of approximately 25 miles per hour he approached the traffic bridge over Cross Bayou. It was his intention when he reached the south end of the bridge to make a right turn into a driveway leading to the office of the Southwestern Iron Corporation. Schultz said that as he neared the driveway he was traveling in the outside or right of the two southbound traffic lanes, but for the purpose of making a proper turn around the south end bridge abutment, he drove his car slightly to the left before executing the turning movement to the right. Prior to this maneuver he testified he had turned on his right turn indicator. Jordan gave a different version of the cause of the accident, testifying that Schultz was driving in the left or inside traffic lane and that when he began to make his right turn, without warning or indication thereof, he turned from the left traffic lane directly across the path of the station *555wagon and that a collision between the two vehicles could not have been avoided.
Plaintiffs failed to establish their case by a preponderance of the evidence, and, finding no error in the judgment complained of, it is affirmed at appellants’ cost.